Citation Nr: 1217329	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  10-42 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for hypertension, and if so, whether service connection is warranted.

2.  Entitlement to service connection for diabetes mellitus, secondary to herbicide exposure.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from November 1950 to June 1955 and from January 1956 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO denied service connection for diabetes mellitus type II and tinnitus in a June 2009 rating decision; and denied service connection for hypertension in an August 2009 rating decision.  Although the RO denied service connection for hypertension on the merits in August 2009, the Board still must decide whether the Veteran new and material evidence has been received to reopen the claim of service connection for hypertension.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran requested a hearing, but later cancelled this request in July 2010.

The Veteran has submitted multiple statements from August 2009 through October 2010 noting disabilities concerning burn scars on his hands, acne, skin disorder, left hand disability, right hand and finger disability, fever spells, sprained ankle, and broken leg.  He is presently service-connected for disabilities of the left leg, right hand and finger, and has been previously denied service connection for disabilities of the left hand, right leg, burn scars right hand, skin disorder, and acne.  However, these matters have not been recently addressed.  As these issues have been raised by the record, but have not been recently adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for diabetes mellitus type II and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for hypertension was denied by an August 2003 RO decision.  He did not perfect an appeal. 

2.  The evidence received since the August 2003 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for hypertension.

3.  The Veteran's tinnitus is causally related to his acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The August 2003 decision that denied entitlement to service connection for hypertension is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the August 2003 RO decision that denied entitlement to service connection for a hypertension is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board reopens service connection for hypertension on the basis of new and material evidence, and grants service connection for tinnitus.  This award represents a complete grant of the benefits sought on appeal (other than the service connection claim for hypertension on the merits and service connection for diabetes mellitus type II, which are being remanded).  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 

II.  New and Material Evidence

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's claim of entitlement to service connection for hypertension was originally denied by an August 1994 RO decision on the grounds that there was no evidence of in-service incurrence of hypertension.  The available service treatment records did not show any diagnosis of hypertension.  Post-service VA treatment records showed a diagnosis of hypertension in June 1993 as part of an Agent Orange examination.  The Veteran also had an acute myocardial infarction in September 1993.
 
In denying the claim in August 1994, the RO noted that the Veteran's retirement examination showed a blood pressure reading of 118/80, and that there was no evidence to show that the post-service diagnosis of hypertension was first manifest in service or within one year following military service.  The Veteran was notified of the RO's decision on September 12, 1994.  The Veteran did not file an appeal.  Therefore, the August 1994 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
 
The Veteran filed a claim to reopen service connection for hypertension in January 2003.  He noted that he went to the hospital during service in 1972 for chest pains and was told it was gas pains, but that since leaving the military he had had three heart attacks and bypass surgery.  He also stated that he had been experiencing shortness of breath, which he assumed was his hypertension.  

The RO denied the Veteran's claim in August 2003, noting that new and material evidence had not been received to reopen the claim.  The RO noted that additional service treatment records had been added to the file in June 2003 but that these records did not constitute new and material evidence because they did not show any diagnosis or treatment for hypertension.  The RO also noted that VA treatment records continued to show a diagnosis of hypertension, but did not show any medical link between hypertension and his active military service.  The Veteran was notified of the RO's decision on September 5, 2003.  The Veteran did not file an appeal.  Therefore, the August 2003 RO decision is final, as well.  See id.

The Veteran filed another claim to reopen in August 2007, this time asserting hypertension due to Agent Orange exposure in Vietnam.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Evidence obtained since the August 2003 RO decision includes private hospital records dated from February 2006 to June 2006 showing treatment for shortness of breath and chest tightness, and noting continued findings of hypertension, in addition to coronary artery disease, among other disorders.  VA treatment records dated from August 2009 to August 2010 show continued findings of hypertension.  The record also shows the Veteran underwent a VA examination in July 2010 for his heart noting that his heart condition had precluded him from continuing to work as a fishing guide on a boat.  The Veteran submitted a statement in March 2010 that his hypertension got really bad when his wife was being treated for cancer during his time in the military in 1973.  In addition, the Veteran has presented a new theory of entitlement for service connection for hypertension, based on herbicide exposure.  Service connection for coronary artery disease (and posttraumatic stress disorder) also have since been granted by the RO, allowing for possible theories of entitlement based on secondary service connection. 

The evidence of record since the last rating decision in August 2003 shows that the Veteran's hypertension has potentially increased in severity due to his coronary artery disease based on his hospitalization in 2006 for shortness of breath and chest tightness with findings of hypertension, and the medical opinion in July 2010 that the Veteran could not work in his current employment due to his heart condition.  The Veteran also has stated that he had hypertension during his military service.  This evidence was not previously considered by VA and supports a possible relationship between the Veteran's hypertension and his service-connected coronary artery disease (and/or PTSD), or service, which was not of record in the prior denial in August 2003.  For purposes of determining whether new and material evidence has been received, the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-513.  

As the additional evidence is new and material, the claim of entitlement to service connection for hypertension is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection

The Veteran contends that he has tinnitus caused by in-service exposure to noise from weapons fire and heavy equipment operation.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

At the outset, the Board notes that the Veteran's DD-214 shows that he was a Utilities Engineering Supervisor, Military Police, and Unit Supply Specialist during his approximately 29 years in the Army, and earned, in pertinent part, the Combat Infantry Badge and the Air Medal.  He also served in Korea and in Vietnam during wartime.  Thus, exposure to acoustic trauma in service is conceded.

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane"). Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking. YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears. Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin." 59 Fed. Reg. 17,297 (April 12, 1994).

The Veteran's service treatment records are incomplete and are negative for any findings of tinnitus.  

Post-service records show that tinnitus was diagnosed in June 1993 as part of an Agent Orange examination.  

An August 2007 VA psychiatric record notes the Veteran's complaints of ringing in his ears.  An October 2008 VA audio consult shows the Veteran reported increased subjective tinnitus.  He indicated that the tinnitus began as a periodic, mild, "rain like" noise and that it had progressed to a constant, high pitched ringing.  He reported that he first noticed tinnitus in 1961, while driving/operating M-14 units with significant loud diesel engines.  He had served in various Calvary units while in the service from 1950 to 1979, and also served in combat during the Korean and Vietnam wars.  He was subjected to significant weapons fire and heavy equipment operations.

An April 2009 VA examination report shows the Veteran reported exposure to noise in the military from diesel engines, heavy equipment, and weapons fire without hearing protection.  As a civilian he worked on boat engines as a commercial fisherman for 29 years without hearing protection.  He also reported very little hunting without hearing protection.  He stated that he had some tinnitus in service but that it went away for years, and then returned about 10 years ago.  It was intermittent at first, but now was a constant roaring sound that was moderate in severity.  In assessing whether the Veteran's tinnitus was related to his military acoustic trauma, the examiner stated that he could not resolve this issue without resort to mere speculation, as the Veteran's audio results were unreliable and unsuitable for rating purposes, and were indicative of a likely non-organic hearing loss component.

The Veteran submitted a statement in January 2010 that he first noticed ringing in his ear during service when he was sent to Aberdeen Proving Grounds.

After a careful review of the evidence of record, the Board finds that the Veteran suffers from a tinnitus disability related to his military service.  In making this determination, the Board notes that the Veteran's assertions that he first noticed tinnitus in service and has continued to experience tinnitus on and off since service are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran's statements with respect to his tinnitus are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran has consistently submitted statements on medical records and written statements in the record that he has experienced tinnitus for many years.  He was found to have tinnitus in 1993.  In 2007, he reported ringing in his ears.  On examination in 2008, he stated that he first noticed tinnitus during his military service in 1961 while operating M-14 units with diesel engines.  He further indicated in 2009 that he first noticed his tinnitus in service, that it went away, but came back post-service.  While the Veteran's tinnitus apparently was not a constant problem for the Veteran after his retirement from service, nonetheless, the Veteran's lay statements with respect to his complaints of tinnitus are deemed credible and provide probative evidence of chronic symptomatology since service.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Regarding the medical evidence of record, the opinion from the April 2009 VA examiner does not have any probative value, as the examiner based the opinion that he could not resolve the issue without resort to speculation on the basis of inaccurate results on the audiogram.  However, tinnitus is not a disorder that would show on an audiogram.  Thus, any unreliable findings regarding hearing loss would have no bearing on the issue of tinnitus.  As the examiner did not provide any rationale for why the issue of the etiology of the Veteran's tinnitus could not be resolved without resort to speculation, it is not useful for the Board in deciding this claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

There are no other medical opinions of record addressing the etiology of the tinnitus.

In weighing the conceded exposure to acoustic trauma in service, and the statements from the Veteran regarding chronic symptomatology of tinnitus in service and for many years after service, the Board finds that the evidence is relatively equally balanced in terms of whether he has tinnitus related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for tinnitus is warranted. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, and the claim is granted to this extent only.

Entitlement to service connection for tinnitus is granted.





REMAND

The Veteran seeks service connection for diabetes mellitus type II due to herbicide exposure.  The Veteran served in Vietnam from August 1965 to July 1966; thus his exposure to herbicides in service is presumed.  Diabetes mellitus type II also is a disease that is presumably related to herbicide exposure.  However, the medical evidence of record does not establish a current diagnosis of diabetes.  

An April 2008 VA treatment record shows the Veteran stated that he did not have diabetes.  The Veteran underwent VA examination in April 2009.  The examiner commented that review of the claims file revealed that a discharge summary from hospitalization in June 2006 showed a blood glucose of 104, which did not establish a diagnosis of diabetes mellitus by criteria of the American Diabetes Association (requiring a fasting blood glucose of 126 or greater or postprandial glucose of 200 or greater).  The examiner also noted that a hospital admission record in April 2008 showed a non-fasting blood glucose of 106 indicating some glucose intolerance but not a diagnosis of diabetes mellitus.  In addition the examiner commented that a November 2008 VA treatment record showed that all fasting blood glucose levels were below 126 until a recording of 130 on blood drawn on November 13, 2008.  The examiner found that this could not be confirmed as a fasting specimen and was the only blood glucose found above 126.  Thus, the examiner determined that the diagnosis of diabetes mellitus was not established by objective documentation, and would require several blood glucose levels being above 126 in the fasting state or several blood glucose levels being above 200 in the postprandial state.  Last, the examiner stated that examination of the Veteran was not indicated.

Given the findings reported on VA examination in April 2009 of a blood glucose level in the diabetic range found in November 2008, the Board finds that further examination is warranted.  Specifically, thorough testing should be done to determine whether the Veteran has diabetes mellitus type II.

Also, the VA treatment records in the file are incomplete.  Presently the claims file includes VA treatment records from the VAMC in Tallahassee from February 2002 to July 2003, and August 2009 to August 2010.  There are also Virtual VA treatment records dated from September 2010 to February 2012 showing continued findings of borderline diabetes, but there is no record of the blood glucose tests that were performed in November 2008.  All relevant VAMC records should be obtained.

Regarding the hypertension claim, as the record shows the Veteran is service-connected for coronary artery disease, effective September 30, 1993, and PTSD, a medical opinion is warranted to determine whether his hypertension was caused or aggravated by these disorders.  A medical opinion also should be offered to establish whether the Veteran's hypertension can be shown as directly related to his military service.

Last, the Veteran had 29 years of service in the Army, but there are only a few service treatment records in the file.  The RO should make follow-up attempts to ensure that VA has all available service records for the Veteran, and make any necessary formal findings of unavailability of records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the appropriate service department in attempts to obtain copies of the Veteran's complete service treatment records from his service in the Army from November 1950 to October 1979.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.  Also, the RO should issue a formal finding of unavailability for any service records that are not obtained.

2.  Make arrangements to obtain the Veteran's treatment records for hypertension and diabetes from the Tallahassee, Lake City, and Gainesville VA treatment facilities, dated since 1993.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

3.  Thereafter, schedule the Veteran for a VA diabetes examination.  The claims file must be made available to, and reviewed by, the examiner.  

All appropriate testing should be conducted to establish whether the Veteran presently has a diagnosis of diabetes mellitus, type II, including fasting glucose labs.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Schedule the Veteran for a VA hypertension examination.  The claims file must be made available to, and reviewed by, the examiner.  

The examiner should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge that the Veteran was presumed to have been exposed to Agent Orange during his service in Vietnam.  The examiner also should acknowledge the Veteran's lay statements that his hypertension was aggravated during his wife's cancer treatment in the military in 1973.    

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension was caused by his coronary artery disease OR his PTSD.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension was aggravated (meaning chronically worsened) by his coronary artery disease OR his PTSD.  If so, please state, to the extent possible, the baseline level of severity of the hypertension before the onset of aggravation.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If either report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, readjudicate the claims on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


